DETAILED ACTION
Claims 1 – 10 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5,6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5 and 9, there is lack of antecedence basis for the term “the circuit”. It should be “the given circuit” to be consistent with claim 1.
Regarding claim 6, this claim depends on claims 5 and 1 and there is lack of antecedence basis for the limitation “the external launch clock signal to the external capture clock signal”. Because neither claim 1 nor claim 5 recites this limitation “the external launch clock signal to the external capture clock signal”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Chang (US Patent 8,151,229 A1). 
Regarding claim 1, Chang discloses a method for skew balancing between all paths arriving through input ports of each gate of a given circuit [figure 4C], the method comprising: annotating a maximum arrival time to each output port through all input ports [maximum arrival time at the output port of the logic gates] and then adding a delay to the input ports with the less maximum arrival time, such that eventually all maximum arrival times are equal, thereby skew balancing between all paths arriving at output ports of each gate [at least in Fig. 4C shows adding the delay to the input ports with less than maximum arrival time, such that eventually all maximum arrival times are equal, thereby skew balancing between all paths arriving at output ports of each gate.][Col. 5 lines 8 – Col. 6 lines 28].

    PNG
    media_image1.png
    629
    1082
    media_image1.png
    Greyscale

Regarding claim 2, Chang discloses the method according to claim 1, comprising iterating over all gates and finding a maximum delay to the output port of each of the gates and finding a difference between the maximum delay and a delay through each input port, inserting an additional delay at each input port, except for the port with the maximum delay, thereby equalizing the skew at the gates [Fig. 4C and Col. 5 lines 8 – Col. 6 lines 28: shows the maximum delay to some gates to equalize the skew at the gates].
Regarding claim 3, Chang discloses the method according to claim 1, wherein all outputs arrive at a minimal skew at their capture destination [Fig. 4C and Col. 5 lines 8 – Col. 6 lines 28: shows the maximum delay to some gates to equalize the skew at the gates].
Regarding claim 4, Chang discloses the method according to claim 1, wherein all external primary input and output delays are compensated such that all paths are optimally equalized from their external launch sequential elements to their external capture sequential elements [Fig. 4C and Col. 5 lines 8 – Col. 6 lines 28: compensated input and output delays].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 8,151,229 A1), in view of Huang et al (US Publication 2015/0074445 A1). 
Regarding claim 5, Chang does not explicitly disclose the method according to claim 1, comprising converting the circuit to a clock-less wave propagating pipeline.
In the same field, Huang discloses converting the circuit to a clock-less wave propagating pipeline [abstract: A clock-less asynchronous processing circuit or system having a plurality of pipelined processing stages utilizes self-clocked generators to tune the delay needed in each of the processing stages to complete the processing cycle].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang and Huang together because they both directed to use the delay to adjust the clock timing. Huang’s disclosing converting the circuit to a clock-less wave propagating pipeline would allow Chang to utilize the clock less wave propagating to tune the delay needed in each of the processing stages to achieve the efficiency in timing for each of the ports. 
Regarding claim 6, Huang discloses the method according to claim 5, wherein the path from the external launch clock signal to the external capture clock signal is delayed by the same delay as all combinatorial paths equalized through the clock-less pipeline design [Fig. 8 and abstract: A clock-less asynchronous processing circuit or system having a plurality of pipelined processing stages utilizes self-clocked generators to tune the delay needed in each of the processing stages to complete the processing cycle].
Regarding claim 7, Huang discloses the method according to claim 1, wherein the skew balancing provides a post-manufacturing configurable fine-tune delay adjustment [abstract: Because different processing stages may require different amounts of time to complete processing or may require different delays depending on the processing required in a particular stage, the self-clocked generators may be tuned to each stage's necessary delay(s) or may be programmably configured].
Regarding claim 8, Huang discloses the method according to claim 1, wherein equalization convergence is achieved by iterative gradual incremental steps of partial correction, such that upon each step delays are analyzed at high accuracy towards next step corrections, providing optimal adaptation to side effects [0041: the clock input signals are generated using any suitable configuration of clock delay gates/circuits (not shown). For example, if M=8, the eight clock input signals may be delayed in increments of 100 picoseconds beginning with 400 picoseconds. In such example, current Complete signal 422 can be selected to have a delay ranging from 400-1100 picoseconds, in increments of 100 picoseconds].
Regarding claim 9, Huang discloses the method according to claim 8, wherein at upon each step, delays are extracted and analyzed to generate instructions for modifying the circuit [0041: the clock input signals are generated using any suitable configuration of clock delay gates/circuits (not shown). For example, if M=8, the eight clock input signals may be delayed in increments of 100 picoseconds beginning with 400 picoseconds. In such example, current Complete signal 422 can be selected to have a delay ranging from 400-1100 picoseconds, in increments of 100 picoseconds].
Regarding claim 10, Huang discloses the method according to claim 8, wherein steps are executed as incremental corrections referred as Engineering Change Order (ECO), for timing consistency and optimal utility run time [0041: the clock input signals are generated using any suitable configuration of clock delay gates/circuits (not shown). For example, if M=8, the eight clock input signals may be delayed in increments of 100 picoseconds beginning with 400 picoseconds. In such example, current Complete signal 422 can be selected to have a delay ranging from 400-1100 picoseconds, in increments of 100 picoseconds].
Pertinent arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
		Non-Patent Literature (NPL) “Automating wave-pipelined circuit design” cited by applicant in the IDS filed on 03/10/2021. NPL discloses a clockless VLSI design with adding the maximum delay values to the input ports of each gate to balance the skew at the output gates, table 1-4 and figures 3-4.

    PNG
    media_image2.png
    511
    1025
    media_image2.png
    Greyscale

-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187